Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Rappaport, J.), imposed November 19, 1991, upon his conviction of grand larceny in the fourth degree, upon his plea of guilty, the sentence being an indeterminate term of 2 to 4 years imprisonment as a second violent felony offender.
Ordered that the sentence is vacated, on the law, and the matter is remitted to the Supreme Court, Kings County, for resentencing.
As the People concede, grand larceny in the fourth degree (Penal Law § 155.30) is not an enumerated violent felony offense (Penal Law § 70.02 [1]). Therefore, the defendant, who had only one prior violent felony conviction, was erroneously sentenced as a second violent felony offender. Mangano, P. J., Balletta, Miller, Ritter and Santucci, JJ., concur.